        Case 2:20-cv-02150-MLCF-DPC Document 46-1 Filed 08/16/20 Page 1 of 4



                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF LOUISIANA

    4 ACES ENTERPRISES, LLC D/B/A                 *   CASE NO. 2:20-CV-02150
    4 ACES LOUNGE, ET AL.,
                    Plaintiffs,                   *   DISTRICT JUDGE: MARTIN L.C.
                                                      FELDMAN
    VERSUS                                        *
                                                      MAGISTRATE JUDGE: DONNA
    GOVERNOR JOHN BEL EDWARDS,                    *   PHILLIPS CURRAULT
    ET AL.,
                 Defendants.                      *

    * * * * * * * * * * * * * * * * * * *

          MEMORANDUM IN SUPPORT OF MOTION FOR LEAVE TO FILE
    SUPPLEMENTAL DECLARATION OF DR. ALEXANDER BILLIOUX REGARDING
                    LDH DATA ON COVID OUTBREAKS

May It Please the Court:

           Defendants, John Bel Edwards, in his official capacity as Governor of the State of

Louisiana, and H. “Butch” Browning, Jr., in his official capacity as Fire Marshal of the State of

Louisiana (collectively, “Defendants”), submit this Memorandum in Support of Motion for Leave

to Submit a Supplemental Declaration of Dr. Alexander Billioux (“Billioux”).

           During the injunction hearing held on August 14, 2020, this Court questioned the sole

witness who testified at the hearing, Dr. Alexander Billioux, on a document (introduced as Exhibit

19) generated by the Louisiana Department of Health (the “LDH”) regarding the “number of

COVID-19 outbreaks and associated cases in non-congregate settings” (the “Outbreak

Document”).           The Outbreak Document identifies various categories, such as child daycare,

construction site, gym, bar, and restaurant, where contact tracing of positive cases yielded a

common point of contact.1 The Outbreak Document provides that 41 outbreaks and 464 associated



1
    Exhibit 19 is attached hereto.
     Case 2:20-cv-02150-MLCF-DPC Document 46-1 Filed 08/16/20 Page 2 of 4



cases have been sourced to a “bar” setting. This Court questioned Dr. Billioux on whether, with

respect to the “Outbreak Document,” the “bar” setting included bar areas in restaurants or applied

to stand-alone bars only. Dr. Billioux testified that, if the LDH sourced a particular outbreak to

the bar area in a restaurant, the LDH would add that outbreak to the “bar” setting. But of the 41

outbreaks and 464 associated cases sourced to the “bar” setting, Dr. Billioux could not, at that

time, identify exactly how many of those outbreaks and cases were sourced to stand-alone bars, as

compared to stand-alone bars.

        On the basis of additional data provided by his colleagues, Dr. Billioux can now provide a

more precise answer to this Court. 33 of the outbreaks (or 80.5% of the total) are attributable to

stand-alone bars, as compared to bar areas in restaurants. Relatedly, 397 of the cases associated

with the outbreaks (or 84.8 % of the total) are attributable to stand-alone bars, as compared to bar

areas in the restaurants.2

        Of the 41 “bar” outbreaks and 464 cases associated with “bar” outbreaks, the

overwhelming majority come from the stand-alone bars subject to 89 JBE 2020.                          In their

Declarations, Governor Edwards and Dr. Billioux declared that this data, combined with the

significant increase in cases among 18-29 year olds, the recommendations of the White House,

reports of bar outbreaks in other states, and research into why bar-related activity is so conducive

to the spread of COVID-19, as justifications for the issuance of 89 JBE 2020.3 And as set forth in

the August 12, 2020 Supplemental Declaration of Dr. Billioux [Doc. 29-9] and the new guidelines

from the State Fire Marshal referenced therein, bar areas located inside of a restaurant are only

able to operate as extensions of the ordinary restaurant dining operation, with seating of patrons at



2
 The Supplemental Declaration is attached hereto as Exhibit 1.
3
 See Declaration of Governor John Bel Edwards, ¶¶ 29-34 [Doc. 22-1]; Declaration of Dr. Alexander Billioux, ¶
48 [Doc. 15-17].

                                                       2
       Case 2:20-cv-02150-MLCF-DPC Document 46-1 Filed 08/16/20 Page 3 of 4



the same limitations imposed on the restaurant at-large and food required to be a part of all orders,

as well as congregating in open areas being prohibited.4 Thus, with respect to whether an

individual in Louisiana can, today, walk up to a bar, order only drinks, and mingle with the people

he meets, there is no difference between stand-alone bars and restaurant bars. To slow the spread

of a deadly, contagious virus, no such behavior is permitted anywhere in this state.

         Accordingly, Defendants request that this Court grant leave to Defendants to file the

supplemental declaration of Dr. Billioux. This supplemental declaration clarifies the empirical

data supporting one of the multiple justifications for the Governor’s Emergency Proclamations.

Each of these justifications, and certainly all of them taken together, fully support the rationality

of the Governor’s proclamations as they apply to bars.5 Accordingly, Defendants request that this

Court deny the request for a preliminary and permanent injunction.




                                                              Respectfully submitted,

                                                               /s/ James M. Garner
    JACK M. WEISS (# 13340)                                   JAMES M. GARNER (# 19589), T.A.
    Attorney at Law                                           DARNELL BLUDWORTH (# 18801)
    5938 Laurel Street                                        JOSHUA S. FORCE (# 21975)
    New Orleans, LA 70115                                     CHRISTOPHER T. CHOCHELES (# 26848)
    Telephone/Facsimile: (504) 267-0637                       JOSIE N. SERIGNE (# 38588)
    Email:                jack1656@gmail.com                  SHER GARNER CAHILL RICHTER
    (EDLA readmission pending)                                KLEIN & HILBERT, L.L.C.
    MATTHEW F. BLOCK (# 25577)                                909 Poydras Street, 28th Floor
    Executive Counsel                                         New Orleans, Louisiana 70112-1033
    Office of the Governor                                    Telephone:    (504) 299-2100
    Louisiana State Capitol                                   Facsimile:    (504) 299-2300
    4th Floor                                                 Email:        jgarner@shergarner.com

4
  See Supplemental Declaration of Dr. Alexander Billioux, ¶¶ 8-11 [Doc. 29-9].
5
  See League of Independent Fitness Facilities and Trainers, Inc. v. Whitmer, 2020 WL 3468281, * 3 (6th Cir. 2020)
(finding that even a governor’s generalized explanation for how COVID-19 could spread in gyms provided a
“paradigmatic example of the ‘rational speculation’” sufficient to uphold the constitutionality of an executive order
that closed fitness centers).

                                                          3
    Case 2:20-cv-02150-MLCF-DPC Document 46-1 Filed 08/16/20 Page 4 of 4



 Baton Rouge, Louisiana 70804                                    dlbudworth@shergarner.com
 Telephone:    (225)342-7015                                     jforce@shergarner.com
 Email:       matthew.block@la.gov                               cchocheles@shergarner.com
                                                                 jserigne@shergarner.com



                     ATTORNEYS FOR DEFENDANTS
         GOVERNOR JOHN BEL EDWARDS AND H. BUTCH BROWNING, JR.




                                CERTIFICATE OF SERVICE
       I hereby certify that on August 15, 2020, I electronically filed the foregoing pleading with

the Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

CM/ECF participants.



                                             /s/ James M. Garner_______________
                                             James M. Garner




                                                4
